DETAILED ACTION

Election/Restrictions
The previous action (mailed 8/9/2021) is vacated/withdrawn. The restriction requirement mailed 8/9/2021 has been reconsidered and withdrawn as an examination of all the species would not be an undue burden on the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 2-4 mention primary and secondary forming portions but the specification is silent regarding said portions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what may or may not be considered a “forming portion.” It is not clear if the portion must form something, or must be capable of forming something, or what exactly that something encompasses. It is also not clear what may or may not be considered a portion of the claimed fiber structure. For example, it is not clear if one may select any area, of any size, and consider that to be the claimed portion. 
Further, dependent claims require a “primary second forming portion” and a “secondary second forming portion” and a “primary third forming portion” and a “secondary third forming portion.” It is not only unclear what constitutes any of these portions. 
It is not clear what may or may not be considered a “structural portion.” It is not clear if the portion must possess a specific structural configuration or what exactly that configuration encompasses. It is also not clear what may or may not be considered a portion of the claimed fiber structure. For example, it is not clear if one may select any area, of any size, and consider that to be the claimed portion. 
It is not clear what is considered crossing in terms of one portion crossing another portion. The specification mentions walls that cross perpendicularly to each other but it is not clear how a perpendicular relationship may be considered crossing or what other forms of crossing encompasses the claimed relationship.
It is not clear what may or may not be considered a “corner section.” It is not clear if the claimed section is a corner of the fiber structure of more or less than a corner.
It is not clear what may or may not be considered a “boundary section.” It is not clear what is being bound. It is also not clear what may or may not be considered a section of a boundary. For example, it is not clear what or how much of something must be bound to be considered a boundary section. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over USPN 4,729,860 to Leach in view of USPAP 2010/0269948 to Legrand.
Claim 1, Leach discloses a fiber structure comprising forming portions each constituted by a multilayer woven fabric having a plurality of fiber layers that are stacked together and a binding yarn that binds the fiber layers together in a stacking direction, the fiber layers includes a fiber layer formed by a plurality of first yarns that are parallel to one another and a fiber layer formed by a plurality of second yarns that are parallel to one another (se entire document including Figures 1 and 2 and column 2, line 8 through column 4, line 57). 
Leach discloses forming a corner with the fiber structure but does not appear to mention three walls (first, second, and third forming portions) surrounding the corner. Legrand discloses that it is desired in the art to form one or more corners wherein each corner connects three wall sections (see entire document including Figure 2A, [0015], [0021], and [0032]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fiber structure of Leach as claimed, motivated by a desire to form fiber structures comprising one or more corners. Such a fiber structure would include a first forming portion that forms a first structural portion; a plurality of second forming portions that are 
Claim 2, the second forming portions include a primary second forming portion that is connected to the first forming portion and a secondary second forming portion that is stacked with the primary second forming portion, the third forming portions include a primary third forming portion that is connected to the first forming portion and a secondary third forming portion that is stacked with the primary third forming portion, the first forming portion and the primary second forming portion are connected to each other at the first corner section by the first yarns, the primary second forming portion and the secondary third forming portion are connected to each other at the third corner section by the second yarns, the first forming portion and the primary third forming portion are connected to each other at the second corner section by the second yarns, and the primary third forming portion and the secondary second forming portion are connected to each other at the third corner section by the first yarns (Figures 1 and 2 of Leach in combination with Figure 2A of Legrand). 
Claim 3, the primary second forming portion and the primary third forming portion each have the same number of fiber layers as the first forming portion (Figures 1 and 2 of Leach). 

Claim 5, a matrix resin impregnates the fiber structure (paragraph bridging columns 4 and 5 of Leach). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789